Citation Nr: 0312720	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the coccyx.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The appellant had active service from February 11, to April 
5, 1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 decision by 
the RO which, in part, denied service connection for a 
fracture of the coccyx.  The Board remanded the appeal to the 
RO for additional development in October 2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no competent medical evidence showing that the 
appellant aggravated his pre-existing fracture of the coccyx 
in service.  


CONCLUSION OF LAW

The appellant's preexisting fracture of the coccyx was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the appellant was notified of the enactment of 
the VCAA by letter in March 2001 and was provided with the 
appropriate laws and regulations pertaining to VA's duty to 
assist in the Supplemental Statement of the Case (SSOC) 
promulgated in March 2003.  He was notified of VA's duty to 
assist under the newly enacted legislation and that he could 
submit additional evidence.  He was advised of the evidence 
that had already been obtained in the Statement of the Case 
issued in January 2000, and in the SSOC.  The Board remanded 
the appeal in October 2001 to obtain additional information 
pertaining to his back problems in service and subsequent 
thereto, and to afford him an opportunity to supplement the 
record.  The appellant did not respond or provide any 
additional information from which VA could assist him in the 
development of his claim.  He was scheduled for a personal 
hearing before a member of the Board at the RO in September 
2001, but failed to report.  He has not offered any 
explanation for his failure to appear at the hearing and has 
not requested another hearing.  All pertinent VA records have 
been obtained and associated with the claims file.  The 
appellant has not alleged the presence of any additional 
available evidence which would be pertinent to his claim.  He 
has been given every opportunity to provide evidence to 
support his claim, and all notification and development 
actions needed to render a fair decision on the issue has 
been accomplished.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue on appeal.  

Factual Background

On a pre-induction Report of Medical History in January 1974, 
the appellant specifically denied any history of painful 
joints, broken bones, bone, joint, or other deformity, or 
recurrent back pain.  No pertinent abnormalities of the spine 
or musculoskeletal system were noted on examination at that 
time.  

The service records show that the appellant entered military 
service on February 11, 1974, and was seen on sick call for 
dizzy spells on February 25.  He reported a history of nausea 
for two to three months, and was placed on restriction from 
duties.  He was seen for dizziness again on March 6, and put 
on bed rest for 24 hours.  On March 12, he was seen for back 
pain and reported that he fell off a horse about a year 
earlier.  When seen the next day, he reported that he fell of 
a donkey about a year prior to entering service.  In March 
1974, during a Medical Board proceeding, the veteran again 
reported having fallen off a donkey a year prior to entering 
service, and that he had intermittent back pain ever since, 
which had become more severe since entering service.  His 
back pain was exacerbated on deep knee bends, sit-ups, and 
other types of physical activities.  An x-ray study of the 
coccygeal area revealed a fracture through the distal segment 
of the coccyx which was not healed.  The diagnosis was 
nonunion of fracture of coccyx.  determined that the 
appellant was medically unfit for service due to the coccyx 
fracture which existed prior to service and was not 
aggravated by service.  The Board recommended a medical 
discharge, and the appellant was separated on April 5, 1974.  

A claim of service connection for a broken tailbone was 
received in January 1999.  At that time, the appellant 
reported that he fractured the tailbone in March 1974.  

VA medical records show that appellant was first seen for low 
back pain in February 1999.  An x-ray study at that time 
showed mild degenerative joint disease of the lumbar spine 
with scoliosis to the left, and anterior angulation of the 
distal coccygeal curve.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including postservice medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2002).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  



Analysis

The initial question that the Board must resolve is whether 
the appellant's fractured coccyx existed prior to service.  
The January 1974 pre-enlistment examination report and report 
of medical history were negative for any abnormality of the 
spine.  Hence, the appellant is considered to have been in 
sound condition at enlistment.  

This presumption, however, is rebutted by the service medical 
records and the clinical findings in the report of a Medical 
Board Evaluation in March 1974.  That report shows the 
appellant was seen for low back pain within a few weeks of 
entering service.  At that time, the appellant reported that 
he had fallen from a farm animal about a year prior to 
entering service, and had intermittent low back pain ever 
since the incident.  An examination showed the inferior 
segment of the coccyx was freely mobile and extremely tender.  
X-ray studies showed a fracture of the distal segment of the 
coccyx which was not healed.  The service medical records do 
not show nor did the appellant ever assert that he fell or 
otherwise injured his back during training.  Rather, he 
reported that physical activities exacerbated his pain.  
Furthermore, the record show that he was restricted from 
physical activities for problems unrelated to his back only 
two weeks after entering military service.  The Medical 
Evaluation Board found that the coccyx fracture was not 
incurred in service; that it pre-existed entrance into 
service, and that it was not aggravated by military service.  

The Board finds that the clinical findings in the service 
medical records and the report of the Medical Board 
evaluation clearly and unmistakably show that the appellant's 
fracture of the coccyx existed prior to entry into service.  

Having found that the appellant's low back disorder existed 
prior to his entry into military service in February 1974, 
the Board must now determine whether the it permanently 
increased in severity during service or that the increase in 
disability was due to the natural progress of the disease.  

In this regard, the Board finds that there is no evidence to 
show that the pre-existing low back disorder underwent an 
increase in disability during service.  As noted earlier, 
temporary or intermittent flare-ups of symptoms during 
service are not sufficient to be considered aggravation 
absent worsening of the underlying disorder. See Jensen, 19 
F.3d at 1416; Hunt, 1 Vet. App. at 297.  The service medical 
records show exacerbation of pain during physical activities, 
but no evidence of increased disability.  Moreover, the 
appellant has failed to provide any medical evidence of 
aggravation in service of his preexisting disability.  
Although the appellant asserted in his substantive appeal 
that the information contained in the Medical Evaluation 
report was a fabrication, he has not responded to any 
requests for additional information on his claim.  

There is no persuasive medical evidence or medical opinion 
that the pre-existing low back disorder was aggravated during 
military service.  While the appellant may well believe that 
his current low back disorder was incurred in service, or in 
the alternative that the pre-existing coccyx fracture was 
permanently aggravated in service, he has not provide any 
competent medical evidence to support his claim.  The 
appellant, as a layperson, is not competent to make this 
judgment.  When an opinion requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical causation require such 
expertise.  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Accordingly, the Board finds not basis to grant service 
connection for residuals of a fracture of the coccyx.  





ORDER

Service connection for residuals of a fracture of the coccyx 
is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

